

116 HR 5723 IH: Public Health Emergency Fund Act
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5723IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Ms. DeLauro introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo make a supplemental appropriation for the Public Health Emergency Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Health Emergency Fund Act. 2.Supplemental appropriation for the Public Health Emergency Fund (a)AppropriationThere is appropriated, out of any money in the Treasury not otherwise appropriated, for an additional amount for carrying out section 319(a) of the Public Health Service Act, $5,000,000,000, to be available until expended. Such amount shall be deposited into the Fund established under section 319(b) of such Act.
 (b)Emergency designationThe amount made available by subsection (a)— (1)is designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985; and
 (2)shall be available only if the President subsequently so designates such amount. (c)Deposit in Strategic National StockpileThe activities under section 319(a) of the Public Health Service Act that are funded under this section may include the acquisition of products for deposit into the strategic national stockpile maintained under section 319F–2 of such Act.
			3.Exemption of the Public Health Emergency Fund from sequestration
 (a)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by inserting Public Health Emergency Fund (009–91–9913). after the item relating to Postal Service Fund (18–4020–0–3–372)..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any sequestration order issued under such Act on or after the date of enactment of this section.
			